Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takita et al.  (US 20090079102), cited by applicants.
The reference discloses a microporous polyolefin membrane having a puncture strength of 3 N or more (paragraph 84) and which may have a haze of 80% or more (paragraph 97-98) and note the examples in Table 1 for puncture strengths on the order of 5,000 or more for films and note especially puncture strengths of 5800 gf/20 microns set out in example 9 (expressed as 2900 gf/10 microns or 2.9 N for a 10 micron film). Note Examples 6-9 for applicants combination of puncture strength and haze in  ultra high molecular weight HDPE containing membranes. Note paragraph 2 for use of the membranes as battery separators. Note paragraph 9 for permeabilty of 100-500 sec/100 cc for films scaled to 20 microns or 200-1000 sec/100 cc scaled to 10 microns.
Note paragraph 16 for HDPE molecular weights of as high as 15,000,000. Note paragraph 72 for coating the membrane with polypropylene. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference (such as the film thickness of as low as 5 microns disclosed at paragrpah100) would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Applicant's arguments filed 7-19-22 have been fully considered but they are not persuasive. Applicants arguments regarding Kaneda are moot since Kaneda is no longer relied upon in view of applicants amendment and remarks.
Applicants appear to argue unexpected results based on a relationship between haze value and discharge characteristic. However, unexpected results must be with the closest prior art (Takita in the present case) and are applicants burden to prove. However, no data comparative to the examples of Takita are of record. Applicants argue that haze values of Takita do not fall within the range of the claims. While it is true that Takita has no examples with applicants’ combination of haze and thickness, Takita nonetheless discloses haze values as low as 80% and discloses film thicknesses of as low a 5 microns and thus Kaneda suggests (but does not disclose) films with applicants combination of haze and thickness. Lastly, unexpected results must be more than superior but must be unexpectedly superior and larger holes in a battery separator are known to increase discharge and as larger holes (those with wavelengths comparable to light) would be expected to increase haze it is not clear applicants results even if accurate are unexpected. Note Kawashima (US 20200006735 ), Ohara (US 20190097198) and Inagaki (US 20110059368) at paragraph 8, 41 and 8 regarding the effects of pore size and discharge.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
7-19-22

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765